959 A.2d 1010 (2008)
289 Conn. 945
STATE of Connecticut
v.
Kenyon L. JOSEPH.
Supreme Court of Connecticut.
Decided October 30, 2008.
Annacarina Jacob, senior assistant public defender, in support of the petition.
Robert J. Scheinblum, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 110 Conn.App. 454, 955 A.2d 124 (2008), is denied.
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.